Title: From Thomas Jefferson to William Harris Jones, 11 December 1825
From: Jefferson, Thomas
To: Jones, William Harris

Monto
Dec. 11. 25Th: Jefferson returns his thanks to mr Jones for the handsome compliment proposed to him of the drawing of the Rotunda. he will  ask permission to exhibit it to his  friends and visitors at Monticello for some time as a favble specimen of mr Jones’s talent in that line but must insist on then returning it to him to serve  the same purpose in his own hands with those to whom it might be useful to mr Jones to shew his qualifications with his thanks he prays him to accept assurances of his great respect